UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1211


In Re:   HOWELL WAY WOLTZ,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:06-cr-00074-WEB-1)


Submitted:   April 28, 2011                  Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howell Way Woltz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Howell      Way    Woltz      petitions      for   a   writ       of    mandamus

seeking an order removing the district court judge from his case

due to alleged bias.              However, Woltz previously sought the same

relief via a petition for a writ of mandamus, which we denied.

See     In    re   Woltz,        325    F.   App’x    232,     233    (4th       Cir.    2009)

(unpublished).             Accordingly,           Woltz’s     mandamus       petition       is

denied.        We dispense with oral argument because the facts and

legal    contentions        are        adequately    presented        in    the       materials

before       the   court    and        argument    would    not   aid      the    decisional

process.

                                                                           PETITION DENIED




                                               2